TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00557-CV



                                  Chad William Towers, Appellant

                                                  v.

                                  Amber Chriche Green, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
     NO. D-1-FM-06-003389, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                               MEMORANDUM OPINION


                   Appellee Amber Chriche Green filed a motion to dismiss this appeal for lack of

jurisdiction arguing that Appellant Chad William Towers’s notice of appeal is untimely. See Tex.

R. App. P. 26.1. For the reasons that follow, we grant the motion and dismiss the appeal for want

of jurisdiction.

                   Towers is appealing a May 27, 2014 trial-court order in a suit to modify the

parent-child relationship (SAPCR). Because Towers timely filed a motion for new trial, he was

required to file his notice of appeal within 90 days after the order was signed. See Tex. R. App. P.

26.1(a)(1). Towers, however, filed his notice of appeal on September 4, 2014, more than 90 days

after the SAPCR order was signed. Towers did not file a motion to extend the deadline to file his

notice of appeal, but did file his notice of appeal within the time period for requesting an extension.

See Tex. R. App. P. 26.3.
               “The timely filing of a notice of appeal is jurisdictional in this court, and absent a

timely filed notice of appeal or extension request, we must dismiss the appeal.” In re K.M.Z.,

178 S.W.3d 432, 433 (Tex. App.—Fort Worth 2005, no pet.); see Tex. R. App. P. 25.1, 26.1, 26.3.

We imply a motion for extension of time “when a party, acting in good faith, files a notice of appeal

within the fifteen-day period in which Rule 26.3(a) permits parties to file a motion for extension of

time to file their notice of appeal.” K.M.Z., 178 S.W.3d at 433 (citing Verburgt v. Dorner,

959 S.W.2d 615, 617 (Tex. 1997)). Even when a motion for extension is implied, however, an

appellant still must reasonably explain the need for an extension. Id. (citing Jones v. City of

Houston, 976 S.W.2d 676, 677 (Tex. 1998); Verburgt, 959 S.W.2d at 617).

               On December 10, 2014, the Clerk of this Court sent notice to Towers requesting a

response to the motion to dismiss by December 22, 2014. Towers has since filed his appellant’s

brief, but has not provided any explanation for why his notice of appeal was tendered late. Even

under the most liberal construction of Towers’s brief and other filings in this Court, we discern no

attempt to articulate a reasonable need for an extension. Accordingly, we dismiss Towers’s appeal

for want of jurisdiction. See Tex. R. App. P. 42.3(a); K.M.Z., 178 S.W.3d at 433.



                                      _________________________________________________
                                      J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: December 31, 2014




                                                 2